DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
Claims 1-2 and 4 are allowed.  Claims 3 and 5 have been cancelled.
All rejections in the office action mailed 3/9/2021 are hereby withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/22/2021 was filed after the mailing date of the final Office action on 3/9/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jaya Sharma on 7/12/2021.

The application has been amended as follows: 

IN THE CLAIMS:
Replace claim 1 as follows: 

Claim 1 (Amended) An electret fiber sheet which is an electretized nonwoven fabric formed from long fibers that are formed from a thermoplastic resin and have an average single fiber diameter of 0.1 to 8.0 μm, wherein a bulk density of the nonwoven fabric is 0.05 to 0.30 g/cm3 and the long fibers contain a crystal nucleating agent at 0.005 to 1.0% by mass, wherein the crystal nucleating agent is a triaminobenzene derivative nucleating agent, wherein the electretized nonwoven fabric is obtained by hydrocharqinq a nonwoven fabric by imparting water to the nonwoven fabric and then drying, and wherein the electret fiber sheet has a rate of increase in airflow volume after heat treatment at a temperature of 100°C of 130% or more.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present claims are allowable over the “closest” prior art Ikeda (JP2543548 B2) in view of Chin et al. (US 2007/0235903 A1).

Ikeda teaches a polypropylene ultrafine fiber nonwoven fabric comprising polypropylene ultrafine fibers having an average fiber diameter of 0.1 to 5.0 μm (Abstract). Ikeda teaches that most preferably the objective nonwoven fabric has 10-300 g/cm2 weight and 0.08-0.30 g/cm3 bulk density (Abstract).  Ikeda teaches that it is also possible to increase the filter performance by making it electret by a corona discharge method or the like (top of page 8). Ikeda teaches that the polypropylene resin having a crystallization initiation temperature of 120 °C. or higher has inorganic and organic compounds called so-called crystal nucleating agent of 0.05 by weight to about 0.5% by weight (see bottom half of page 7). Ikeda teaches that representative crystal nucleating agents include inorganic fine powders such as silica, aliphatic and aromatic 

Ikeda does not explicitly disclose wherein the crystal nucleating agent is a triaminobenzene derivative nucleating agent.

Chin et al. ("Chin") teaches electret materials comprising one or more hindered hydroxylamine ester compounds and an additive selected from the group consisting of hindered amine light stabilizers, hydroxyphenylalkylphosphonic esters or monoesters and aromatic trisamide nucleating agents (Abstract). Chin teaches that the aromatic trisamides (TA) are for example of the formulae shown in [0177] and Examples 2 and 3 (triaminobenzene derivatives as claimed) (see also [0172]-[0183] and [0109]). Chin teaches an example of 0.05% by weight of the aromatic trisamide (Example 3).

However, Ikeda in view of Chin does not explicitly disclose wherein the electret fiber sheet has a rate of increase in airflow volume after heat treatment at a temperature of 100°C of 130% or more, and Ikeda teaches use of a corona discharge method instead of a hydrocharging method as claimed.  Although Chin discloses hydrocharging as one of several choices, Chin does not teach any specific motivation for a hydrocharging method.  As Ikeda already teaches a benefit of increasing filter performance by a corona discharge method, it would not have been obvious to an ordinary artisan to modify the method of making the electret fiber sheet with the hydrocharging method.  As applicant discloses an unexpected benefit to the hydrocharging method, the current claims are patentable over the prior art of record.  



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789